Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Response to amendment
	Applicant’s amendment/argument with respect to pending claims 21-40 in which claims 1-20 are cancelled and claims 21, 28, and 35 are in independent forms filed March 15, 2022 has been fully considered, since, the date of second reference of prior art Yeung et al. is later than present application and cannot be considered as prior art therefore, applicant’s argument is persuasive.  The Examiner would like to point out that this action is made non-final (See MPEP 706.07a).
Priority
Acknowledgment is made of applicant's claims benefit of Continuation of Application No. 15/855,140 and now PAT 10,606,860 and Continuation of Application No. 14/189.748 and now PAT 9.892,177 and Provisional Application No.61/845,017 filed 07/11/2013.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24, 27-31, and 34-38 are rejected under 35 U.S.C. § 103 (a) as being unpatentable over Jung United States Patent Publication No. 2013/0198304 in view of Park United States Patent Publication No. 2013/0080905.

As per claims 21, 28, and 35:
Jung teaches (A) system for a team of users to share and collaborate on files stored in cloud storage services, the system comprising (Par. 3: The file sharing would be utilizing an instant messenger and through a group massaging system between a messenger server and a cloud server): 
a database system implemented using a server system comprising one or more hardware processors, the database system configurable to cause(Par. 69: The cloud storage include a plurality of databases which including partial information or the entire information may be positioned at another database): 
displaying, at a user device, a user interface having a plurality of options comprising a files option(Par. 76: The cloud server accessing unit provides an interface which allows user accessing the messenger server and provide a link to the user of the messenger client program to select link information in the group chatting window); 
obtaining first user input selecting the files option(Par. 11: The group chatting window selects a file transmission command in the messenger client program); 
displaying, at the user device, responsive to obtaining the first user input, a cloud storage option configured to add cloud storage for a team of users(Par. 25: The selected file, on the user terminal, through the group chatting window, wherein the uploaded file is stored in a sharing group folder mapped to the group chatting room of a cloud server, wherein the sharing group and the group chatting room are in a one-to-one scheme, and wherein when activity for the file stored in the sharing group folder is generated, the activity information is received and displayed on a chatting window of the created group chatting window); 
obtaining fourth user input selecting a conversation associated with the team of users(Par. 10: The system provides group chatting function which the users can chat to each other through single chatting window.  For group chatting the user can select a plurality of participants in user team and put a request in the messenger client program for chatting); 
displaying, at the user device, a choose file option to choose a file associated with a cloud storage service of the selected one or more cloud storage services (Par. 100: When the group chatting (team of users) window is created, a cloud group sharing folder would be mapped to the chatting group in the cloud storage and information in the cloud group sharing folder can be displayed on the group chatting window); 
obtaining fifth user input choosing the file(Par. 11: The system provides group chatting function which can select a file transmission command (file option)); and 
adding the chosen file to the conversation associated with the team of users(Par. 10: The system provides group chatting function which the users can chat to each other through single chatting window.  By creating the group chatting window (team of user) the chat (conversation) can be added to the created chatting group).  
Jung does not explicitly disclose for the selecting the cloud server from the list of cloud servers.  However, Park teaches a method/system,
obtaining second user input selecting the cloud storage option(See Park Par. 54: Based on user input the cloud storage would be selected from cloud clients stored in a storage unit); 
displaying, at the user device, responsive to obtaining the second user input, a list of cloud storage services accessible by the database system(See Park Par. 97: The User interface would display cloud server information which is stored in the storage unit and anew cloud service is added to a list of cloud services); 
obtaining third user input selecting one or more of the cloud storage services(See Park Par. 98: Based on user input a plurality of account information in order to use cloud services);
Therefore, it would have been obvious to a person in the art at before the effective file date to modify the method/system disclosed in Jung to have the selecting the cloud server from the list of cloud servers.  This modification would have been obvious because a person having ordinary skill in the art, having the teachings of Jung and Park before him/her, to modify the method of Jung to include the selecting the cloud server from the list of cloud servers of Park, since it is suggested by Park such that, the method that include: if a menu related to an access to the cloud server is selected, displaying an account information user interface (UI) window; inputting account information through the account information UI window; automatically selecting a cloud client corresponding to the input account information from pre-stored cloud clients; transmitting the account information to the cloud server by using cloud server information corresponding to the selected cloud client to log in the cloud server; and communicating with the logged-in cloud server (See Park Par. 14).
As per claims 22, 29, and 36:
Jung as modified teach a method/system, 
the database system further configurable to cause(See Jung Par. 69:  The cloud storage include a plurality databases):  
Attorney Docket No.: SLFCP127C2/1240USC1C1 2Application No.: 16/798,925displaying, at the user device, a list of folders associated with the selected one or more cloud storage services(See Jung Par. 25:  The cloud storage includes folder which is associated to the group chatting (team of user) and can be displayed on a chatting window of the created group chatting window); 
obtaining further user input selecting one of the folders(See Jung Par. 100:  The chatting window which is related to the group of chatting can access to the folder shortcut menu (which include folders) includes sharing folder for group selection); and
sharing the folder with the team of users(See Jung Par. 25:  The updated file would be stored in the sharing group folder which is mapped to the created group chatting window).  

As per claims 23, 30, and 37:
Jung as modified teach a method/system, 
wherein sharing the folder with the team of users comprises providing the team of users with access to documents in the folder (See Jung Par. 25 and 56: (The files are stored in a sharing group folder (Par. 25)) and (The file activity include creating of a sharing group, uploading or downloading of the file, reading, modifying editing of the file (for example, moving picture viewing, document editing, or the like), adding of meta information to the shared file (Par. 56))) .  

As per claims 24, 31, and 38:
Jung as modified teach a method/system, 
wherein the cloud storage services comprise one or more of: Box, Dropbox, or Google Drive(See Park Par. 60 and 103:  For document box menu or box-to-cloud menu).  

As per claims 27 and 34:
Jung as modified teach a method/system, 
wherein the chosen file is configured to be shared, edited and commented on by the team of users(See Jung Par. 56:  The file sharing activity include creating of a group sharing, uploading or downloading of the file, reading, modifying editing of the file).  

Claims 25-26, 32-33, and 39-40 are rejected under 35 U.S.C. § 103 (a) as being unpatentable over Jung United States Patent Publication No. 2013/0198304 in view of Park United States Patent Publication No. 2013/0080905 as applied to claims 21-24, 27-31, and 34-38 in view of Feltin et al. United States Patent Publication No. 2003/0126245.

As per claims 25, 32, and 39:
Jung as modified do not explicitly disclose for the file is configured in a Word, Excel or SharePoint format.  However, Feltin et al. teach a method/system, 
wherein the chosen file is configured in a Word, Excel or SharePoint format for collaboration(See Feltin et al. Par. 127:  The chosen file which is extracted can be in Microsoft Excel, Microsoft Word, Lotus 123, and Lotus Word Pro formats).  
Therefore, it would have been obvious to a person in the art at before the effective file date to modify the method/system disclosed in combination of Jung and Park to have the file is configured in a Word, Excel or SharePoint format.  This modification would have been obvious because a person having ordinary skill in the art, having the teachings of combination of Jung and Park and Feltin et al. before him/her, to modify the method of combination of Jung and Park to include the file is configured in a Word, Excel or SharePoint format of Feltin et al., since it is suggested by Feltin et al. such that, the method utilizes computer network architecture that allows the users extract file in variety of format such as Microsoft Excel, Microsoft Word, Lotus 123, and Lotus Word Pro (See Feltin Par. 127)

As per claims 26, 33, and 40:
Jung as modified do not explicitly disclose for the conversation associated with the team of users is a private conversation or a public conversation.  However, Feltin et al. teach a method/system, 
wherein the conversation associated with the team of users is a private conversation or a public conversation(See Feltin et al. Par. 169:  The chat room window which the users chat to each other provide public and private messaging system which allows the users post a public message or private message).  
Therefore, it would have been obvious to a person in the art at before the effective file date to modify the method/system disclosed in combination of Jung and Park to have the conversation associated with the team of users is a private conversation or a public conversation.  This modification would have been obvious because a person having ordinary skill in the art, having the teachings of combination of Jung and Park and Feltin et al. before him/her, to modify the method of combination of Jung and Park to include the conversation associated with the team of users is a private conversation or a public conversation of Feltin et al., since it is suggested by Feltin et al. such that, the method utilizes computer network architecture that allows based on nature of importance of message which they are going to chat to each other use private or public messaging system(See Feltin et al. Par. 179).

Response to Argument
	Applicant's amendment/arguments have been considered but are moot in view of the new ground(s) of rejection. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
LIN et al. United States Patent Publication No. 2012/0192263,
Goldbrenner et al. United States Patent No. 10,146,812,
Harris et al. United States Patent Publication No. 2004/0148283.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fariborz Khoshnoodi whose telephone number is (571)270-1005. The examiner can normally be reached on Monday – Friday 8:00 – 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Trujillo can be reached on (571)272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K/  Examiner, Art Unit 2157   

/James Trujillo/  Supervisory Patent Examiner, Art Unit 2157